Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restrictions
Applicant's election with traverse of Group I drawn to claims 1-12 including a semiconductor device comprising insulating porous layers in the reply filed on 12/03/2021 is acknowledged.  The traversal is on the ground(s) that there it should be no undue burden on Examiner to consider all the claims in the single application.  This is not found persuasive because as explained in the restriction requirement sent on 10/29/2021, there is a burden on Examiner to try to prosecute a device claim and a method claim that has required steps that need to be addressed in the method claim and not in the device; difference search areas are required.
Moreover, Applicant has not indicated where Examiner made a mistake in the restriction requirement. 
The requirement is still deemed proper and is therefore made FINAL.

Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Saito et al. (US 2008/0042282 A1).
Regarding independent claim 1: Saito teaches (e.g., Figs. 13a-20; [0118]-[0146]; the steps up to the formation of the plug 21 illustrated with reference to FIGS. 1a to FIG. 6a are similar to those of Embodiment 1 and will not be repeatedly described herein.; also see annotated Figure 19 below) a semiconductor device, comprising: 
a substrate ([0119]: 1); 
a top contact ([0143]: 35b) positioned above the substrate; 
a top conductive layer ([0152]: 39b portion of 39, see [0109]) positioned on the top contact; 

first framework layers ([0143]: a second layer of the laminated layer; see annotated Fig. 19;  35_1st; left side portion and right side portions) positioned on bottom surfaces of the porous insulating layers (29/33) and sidewalls of the porous insulating layers; and 
a second framework layer ([0104]: 35a) positioned between the top contact and the porous insulating layers, positioned on bottom surface of the top contact (35b), and positioned on top surface of the porous insulating layers (29/33, as shown in Fig. 19).
Regarding independent claim 11: Saito teaches (e.g., Figs. 13a-20; [0118]-[0146]; the steps up to the formation of the plug 21 illustrated with reference to FIGS. 1a to FIG. 6a are similar to those of Embodiment 1 and will not be repeatedly described herein.; also see annotated Figure 19) a semiconductor device, comprising:
a substrate ([0119]: 1);
a top contact ([0143]: 35b) positioned above the substrate; 
a top conductive layer ([0152]: 39b portion of 39, see [0109]) positioned on the top contact;
porous insulating layers ([0141]: insulating layers 39/33 see [0140]-[0141]: species A, B, C are porous layers; silica is also known as silicon oxide) positioned on two sides of the top contact;
st; left side portion and right side portions) positioned on bottom surfaces of the porous insulating layers (29/33), sidewalls of the porous insulating layers, and on bottom surface of the top contact (35b); and
a second framework layer ([0104]: 35a) positioned between the top contact (35b) and the porous insulating layers (29/33), between the top contact and the first framework layers (left side and right side layers 35_1st, see annotated Fig. 19), and positioned on top surface of the porous insulating layers (29/33).

    PNG
    media_image1.png
    817
    1590
    media_image1.png
    Greyscale





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4 and 8-9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Saito et al. (US 2008/0042282 A1) in view of Oh et al. (US 2006/0151887 A1) and Wann et al. (US 2013/0015581 A1).

Regarding claim 2: Saito teaches the claim limitation of the semiconductor device of claim 1, on which this claim depends.
Saito does not expressly teach that the device further comprises covering layers positioned between the top contact and the second framework layer positioned between the top contact and the porous insulating layers. 
However, Oh teaches (e.g., Figs. 4-5I) a similar semiconductor device comprising a top contact ([0046]: 545a) a second framework ([0044]: 541a) and a porous insulating layer ([0035]: 517);

Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to include in the device of Saito, the device further comprising covering layers positioned between the top contact and the second framework layer positioned between the top contact and the porous insulating layers, as taught by Oh, for the benefit of protecting the underlying and surrounding layers from metal diffusion, and thus improve device reliability.
Alternatively Wann teaches the covering layers as shown below:
Wann teaches (e.g., Figs. 1-3; see annotated Figures below) a semiconductor device comprising top a contact ([0031] and [0039]: 70/64);
Wherein the device further comprises covering layers (74_76 /80/82).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to include in the device of Saito as modified by Oh, the covering layers as taught by Wann, for the benefit of improving the barrier effect of the covering layers for a greater protection of the underlying layers.

    PNG
    media_image2.png
    719
    978
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    828
    1185
    media_image3.png
    Greyscale

Regarding claim 3: Saito, Oh and Wann teach the claim limitation of the semiconductor device of claim 2, on which this claim depends.

However, Wann does teach (e.g., Fig. 3) a semiconductor device comprising a plurality of a plurality of framework layers formed of a material comprising carbons having hexagonal crystal structures ([0032]-[0033]: graphene material comprises carbons having hexagonal crystal structures; graphene is one atom thick planar sheet of carbon atoms densely packed in a honeycomb crystal lattice).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to make the first framework layers and the second framework layer of Saito as modified by Wann, formed of a material comprising carbons having hexagonal crystal structures, as taught by Wann, for the benefit of integrating a material strengthening the sidewalls due to high hardness of graphene and the high electrical conductivity of graphene and thus reduce contact resistance of the interconnection structure.
Regarding claim 4: Saito, Oh and Wann teach the claim limitation of the semiconductor device of claim 2, on which this claim depends.
Saito as modified by Oh does not expressly teach that the first framework layers and the second framework layer are formed graphene, graphite, or the like.
However, Wann does teach (e.g., Fig. 3) a semiconductor device comprising a plurality of a plurality of framework layers formed of a material comprising carbons formed of graphene ([0032]-[0033]).

Regarding claim 8: Saito, Oh and Wann teach the claim limitation of the semiconductor device of claim 3, on which this claim depends.
Although Saito as modified by Oh and Wann does not expressly teach that the porosities of the porous insulating layers are between about 30% and about 95%.
One of ordinary skill in the art at the time of filing would understand that a porous insulating layer includes a porosity of between 0% and 100%.
This would suggest an overlapping range.
Applicant is reminded that a prima facie case of obviousness typically exists when the ranges of a claimed composition overlap the ranges disclosed in the prior art or when the ranges of a claimed composition do not overlap but are close enough such that one skilled in the art would have expected them to have the same properties. In re Peterson, 65 USPQ2d 1379 (CA FC 2003).
Regarding claim 9: Saito, Oh and Wann teach the claim limitation of the semiconductor device of claim 8, on which this claim depends.
 further comprising a bottom conductive layer (Saito: 21) below the top contact and 

wherein a width of the top contact (Saito: 35b) is equal to or less than a width of the bottom contact (Saito: [0082]: 26; as shown in Fig. 10).
Alternatively, the width of the top contact and width of the bottom contact are very closed to each other.
Applicant is reminded that a prima facie case of obviousness typically exists when the ranges of a claimed composition overlap the ranges disclosed in the prior art or when the ranges of a claimed composition do not overlap but are close enough such that one skilled in the art would have expected them to have the same properties. In re Peterson, 65 USPQ2d 1379 (CA FC 2003).
Regarding claim 12: Saito teaches the claim limitation of the semiconductor device of claim 11, on which this claim depends.
Saito does not expressly teach that the device 
further comprises covering layers positioned between the top contact and the second framework layer positioned between the top contact and the porous insulating layers. 
However, Oh teaches (e.g., Figs. 4-5I) a similar semiconductor device comprising a top contact ([0046]: 545a) a second framework ([0044]: 541a) and a porous insulating layer ([0035]: 517);
Oh further teaches that the device further comprises covering layers ([0046]: 542a on left side and right side of top contact 545a) positioned between the top contact 
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to include in the device of Saito, the device further comprising covering layers positioned between the top contact and the second framework layer positioned between the top contact and the porous insulating layers, as taught by Oh, for the benefit of protecting the underlying and surrounding layers from metal diffusion, and thus improve device reliability.
Alternatively Wann teaches the covering layers as shown below:
Wann teaches (e.g., Figs. 1-3; see annotated Figures below) a semiconductor device comprising top a contact ([0031] and [0039]: 70/64);
Wherein the device further comprises covering layers (74_76 /80/82).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to include in the device of Saito as modified by Oh, the covering layers as taught by Wann, for the benefit of improving the barrier effect of the covering layers for a greater protection of the underlying layers.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Saito et al. (US 2008/0042282 A1) in view of Oh et al. (US 2006/0151887 A1) and Wann et al. (US 2013/0015581 A1) as applied above and further in view of Harada et al. (US 2007/0093078 A1).
Regarding claim 10: Saito, Oh and Wann teach the claim limitation of the semiconductor device of claim 9, on which this claim depends.

However, Harada teaches (e.g., Fig. 39) a similar semiconductor device comprising a top conductive layer ([0225]: 80), 
the device further comprises spacers ([0267]: 87) positioned on sidewalls of the top conductive layer ([0225]: 80).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to include in the device of Saito as modified by Oh and Wann, the spacers positioned on sidewalls of the top conductive layer, as taught by Harada, for the benefit of reducing interconnection shot circuits and thus improve device reliability.


Allowable Subject Matter
Claims 5-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 5: Saito, Oh and Wann teach the claim limitation of the semiconductor device of claim 3, on which this claim depends; however, the cited prior arts of record, either singly or in proper combination, does not teach or make obvious, along with the other claimed feature, a semiconductor device comprising:


Claims 6-7 depend from claim 5, and therefore, are allowable for the same reason as claim 5.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HERVE-LOUIS Y ASSOUMAN whose telephone number is (571)272-2606. The examiner can normally be reached M-F: 08:30 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVIENNE MONBLEAU can be reached on 571-272-1945. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/HERVE-LOUIS Y ASSOUMAN/           Examiner, Art Unit 2826